COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


GILBERT MAURICE WOOD
                                                                MEMORANDUM OPINION*
v.     Record No. 1521-05-1                                          PER CURIAM
                                                                   OCTOBER 18, 2005
ATLANTIC COAST AIRLINES, INC. AND
 AMERICAN PROTECTION INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gilbert Maurice Wood, pro se, on brief).

                 (Edward H. Grove, III; Brault Palmer Grove White & Steinhilber
                 LLP, on brief), for appellees.


       Gilbert Maurice Wood appeals a decision of the Workers’ Compensation Commission,

which ruled that Wood waived and abandoned his right to a review of the deputy commissioner’s

decision by failing to assign any specific errors to the deputy commissioner’s findings of fact or

conclusions of law and failing to file a written statement. Conducting an independent review of

the record, the commission also ruled that the record supported the deputy commissioner’s ruling

that no “imposition, fraud, misrepresentation, or mutual mistake” existed as a basis upon which

to rescind a compromise settlement approved on October 23, 2001. We have reviewed the

record and the commission’s opinion, and we hold that this appeal is without merit.

Accordingly, we affirm the commission’s decision for the reasons stated by the commission in

its final opinion. See Wood v. Atlantic Coast Airlines, Inc., VWC File No. 201-01-48 (May 6,

2005). We dispense with oral argument and summarily affirm because the facts and legal



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-